DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8, 9, 11 – 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2019/0327755 A1; hereinafter “Xiong”).
For claim 1, Xiong teaches one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to (see paragraph 0089): perform an uplink (UL) transmission during a first physical UL shared channel (PUSCH) duration (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH that starts before or together with the 
For claim 2, Xiong teaches  wherein the at least one processor is further configured to execute the computer-executable instructions to determine that the second PUSCH duration is prioritized over the first PUSCH duration starting from the preconfigured time period after the end of the PDCCH that schedules the second PUSCH duration (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption intervals could be defined in order to accommodate UE transient times, for example X=2 symbols could be defined. The minimum granularity may also be a function of subcarrier spacing wherein the higher subcarrier spacings may require more symbol than the lower subcarriers spacings. It should be noted that dropping here may either be referred to puncturing or rate-matching. A baseline assumption is puncturing which does not affect UE baseband processing. With large K2 values, the time between grant reception and PUSCH transmission, however, it may be possible that the UE may perform rate-matching instead of puncturing).
For claim 3, Xiong teaches wherein the second PUSCH duration is scheduled for a UL retransmission duration (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled. If the preempting DCI schedules the same HARQ process or another HARQ process and if PUSCH repetitions are configured, the repetitions are also dropped. Alternatively, if DCI schedules another HARQ process the repetitions may not be dropped if do not experience any other overlap in time domain. If the UE detects preempting DCI which schedules the higher priority PUSCH during an ongoing 
For claim 8, Xiong teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: determine a value of the preconfigured time period based on at least one preconfigured lookup table, wherein the at least one preconfigured lookup table maps different values of the preconfigured time period to different subcarrier spacings (SCS) (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption intervals could be defined in order to accommodate UE transient times, for example X=2 symbols could be defined. The minimum granularity may also be a function of subcarrier spacing wherein the higher subcarrier spacings may require more symbol than the lower subcarriers spacings. It should be noted that dropping here may either be referred to puncturing or rate-matching. A baseline assumption is puncturing which does not affect UE baseband processing. With large K2 values, the time between grant reception and PUSCH transmission, however, it may be possible that the UE may perform rate-matching instead of puncturing).
For claim 9, Xiong teaches wherein the at least one lookup table includes different lookup tables for different UE processing capabilities (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption intervals could be defined in order to accommodate UE transient times, for example X=2 symbols could be defined. The minimum granularity may also be a function of subcarrier spacing wherein the higher subcarrier spacings may require more symbol than the lower subcarriers spacings. It should be noted that dropping here may either be referred to puncturing or rate-matching. A baseline assumption is puncturing which does not affect UE baseband processing. With large 
For claim 11, Xiong teaches performing an UL transmission during a first physical UL shared channel (PUSCH) duration (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled); receiving a physical downlink control channel (PDCCH) that schedules a second PUSCH duration (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled. If the preempting DCI schedules the same HARQ process or another HARQ process and if PUSCH repetitions are configured, the repetitions are also dropped. Alternatively, if DCI schedules another HARQ process the repetitions may not be dropped if do not experience any other overlap in time domain. If the UE detects preempting DCI which schedules the higher priority PUSCH during an ongoing PUSCH transmission it should not be expected that UE continues transmission of the lower priority PUSCH after dropping the overlapped part); determining that the first PUSCH duration overlaps with the second PUSCH duration in a time domain (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled. If the preempting DCI schedules the same HARQ process or another HARQ process and if PUSCH repetitions are configured, the repetitions are also dropped. Alternatively, if DCI schedules another HARQ process the repetitions may not be 
For claim 12, Xiong teaches wherein the step of determining that the second PUSCH duration is prioritized over the first PUSCH duration is performed starting from the preconfigured time period after the end of the PDCCH that schedules the second PUSCH duration (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption intervals could be defined in order to accommodate UE transient times, for example X=2 symbols could be defined. The minimum granularity may also be a function of subcarrier spacing wherein the higher subcarrier spacings may require more symbol than the lower subcarriers spacings. It should be noted that dropping here may either be referred to puncturing or rate-matching. A baseline assumption is puncturing which does not affect UE baseband processing. With large K2 values, the time between grant reception and PUSCH transmission, however, it may be possible that the UE may perform rate-matching instead of puncturing).
For claim 13, Xiong teaches wherein the second PUSCH duration is scheduled for a UL retransmission (see paragraph 0046; the UE detects preempting DCI which schedules PUSCH 
For claim 18, Xiong teaches determining a value of the preconfigured time period based on at least one preconfigured lookup table, wherein the at least one preconfigured lookup table maps different values of the preconfigured time period to different subcarrier spacings (SCS) (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption intervals could be defined in order to accommodate UE transient times, for example X=2 symbols could be defined. The minimum granularity may also be a function of subcarrier spacing wherein the higher subcarrier spacings may require more symbol than the lower subcarriers spacings. It should be noted that dropping here may either be referred to puncturing or rate-matching. A baseline assumption is puncturing which does not affect UE baseband processing. With large K2 values, the time between grant reception and PUSCH transmission, however, it may be possible that the UE may perform rate-matching instead of puncturing).
For claim 19, Xiong teaches wherein the at least one lookup table includes different lookup tables for different UE processing capabilities (see paragraph 0047; minimum granularity of such interruption may be defined. For example, a granularity of X symbols interruption .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 - 6, 10, 14 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Loehr et al. (US 2020/0146045 A1; hereinafter “Loehr”).
For claim 4, Xiong teaches all of the claimed subject matter with the exception of wherein the at least one processor is further configured to execute the computer-executable instructions to: obtain a first set of logical channels (LCHs) from at least one first medium access control (MAC) service data unit (SDU) corresponding to the first PUSCH duration, wherein the at least one first MAC SDU includes data from the first set of LCHs; obtain a second set of LCHs from at least one second MAC SDU corresponding to the second PUSCH duration, wherein the at least one second MAC SDU includes data from the second set of LCHs; and determine that the second set of LCHs includes an LCH that has a highest priority among all LCHs in the first set of LCHs and the second set of LCHs.  Loehr from the field of communications similar to that of Xiong teaches the MAC entity of the UE, processes/executes the preempting grant and also processes the first received uplink grant, i.e., "preempted grant," for cases when the preempted grant is scheduling an initial new transmission, i.e., where the NDI is toggled. According to this implementation, the UE will still follow/process the preempted uplink grant but may interrupt the generation/processing of the transport block while executing/processing the preempting 
For claim 5, Xiong teaches all of the claimed subject matter with the exception of wherein the second PUSCH duration is scheduled for an initial UL transmission.  Loehr from the field of communications similar to that of Xiong teaches the high urgency/critical data is associated with an initial transmission for a different HARQ process (e.g., HARQ#2). The DCI received at `t4` preempts the PUSCH transmission scheduled by DCI received in `t3,` therefore the UE transmits the high urgency/critical data in the PUSCH resources scheduled at `t5 (see paragraph 0063). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the second PUSCH of Xiong be an initial transmission as taught by Loehr.  The motivation for doing this is to provide for an efficient system where high urgency/critical data is transmitted. 

For claim 10, Xiong teaches all of the claimed subject matter with the exception of receive, by a physical layer of the UE, a transport block (TB) corresponding to the second PUSCH duration from a MAC entity of the UE; and cancel the ongoing UL transmission during the first PUSCH duration after receiving the TB corresponding to the second PUSCH duration.  Loehr from the field of communications similar to that of Xiong teaches the MAC entity of the UE, processes and acts according to the second (later) received DCI scheduling PUSCH resources for high urgency/priority/reliability traffic, which is also referred to as the "preempting grant" or "preempting DCI." For cases when the first received DCI, which is referred to as "preempted grant," is scheduling PUSCH resources for a retransmission, i.e., where the NDI is not toggled, the UE may also further execute/process the first received DCI in parallel. To be more specific, the MAC entity identifies the HARQ process associated with the preempting grant, generates a MAC PDU in accordance with the transport block size indicated in the grant (assuming that the preempting grant requests a new initial transmission), and stores the generated MAC PDU in the associated HARQ buffer. In addition, the MAC entity in the UE generates a retransmission of the TB stored in the HARQ process indicated in the preempted grant, i.e., MAC delivers the TB stored in the HARQ process (Tx buffer) to the physical layer (see paragraph 0065).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain the TB in the preempting grant and preempt the transmission into the system of Xiong. The motivation for doing this is to provide for an efficient system where high urgency/critical data is transmitted.

For claim 15, Xiong teaches all of the claimed subject matter with the exception of wherein the second PUSCH duration is scheduled for an initial UL transmission.  Loehr from the field of communications similar to that of Xiong teaches the high urgency/critical data is associated with an initial transmission for a different HARQ process (e.g., HARQ#2). The DCI received at `t4` preempts the PUSCH transmission scheduled by DCI received in `t3,` therefore the UE transmits the high urgency/critical data in the PUSCH resources scheduled at `t5 (see paragraph 0063). Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to  have the second PUSCH of Xiong be an initial transmission as taught by Loehr.  The motivation for doing this is to provide for an efficient system where high urgency/critical data is transmitted. 
For claim 16, Xiong teaches all of the claimed subject matter with the exception of wherein the step of determining that the second PUSCH duration is prioritized over the first PUSCH duration comprises: obtaining a first set of LCHs from at least one first MAC SDU corresponding to the first PUSCH duration, wherein the at least one first MAC SDU includes data from the first set of LCHs; obtaining a second set of LCHs with data available for transmission, wherein the data from the second set of LCHs are to be mapped to the second PUSCH duration according to an LCP restriction configured to the UE; and determining that the second set of LCHs includes an LCH that has a highest priority among all LCHs in the first set of LCHs and the second set of LCHs.  Loehr from the field of communications similar to that of Xiong teaches the MAC entity of the UE, processes/executes the preempting grant and 
For claim 20, Xiong teaches all of the claimed subject matter with the exception of receiving, by a physical layer of the UE, a transport block (TB) corresponding to the second PUSCH duration from a MAC entity of the UE; wherein the step of cancelling the ongoing UL transmission during the first PUSCH duration after receiving the TB corresponding to the second PUSCH duration.  Loehr from the field of communications similar to that of Xiong teaches the MAC entity of the UE, processes and acts according to the second (later) received DCI scheduling PUSCH resources for high urgency/priority/reliability traffic, which is also .

	Claim Rejections - 35 USC § 103
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yang et al. (US 2020/0260478 A1; hereinafter “Yang”).
For claim 7, Xiong teaches all of the claimed subject matter with the exception of wherein the first PUSCH duration corresponds to an activated configured grant, and the at least one processor is further configured to execute the computer-executable instructions to: determine that a configured grant timer associated with a hybrid automatic repeat request (HARQ) process of the first PUSCH duration is running.  Yang from the field of communications similar to that 
For claim 17, Xiong teaches all of the claimed subject matter with the exception of wherein the first PUSCH duration corresponds to an activated configured grant, and the step of determining that the second PUSCH is prioritized over the first PUSCH duration comprises: determining that a configured grant timer associated with a hybrid automatic repeat request (HARQ) process of the first PUSCH duration is running.  Yang from the field of communications similar to that of Xiong teaches the UE 115 may also receive a DCI uplink grant 210-a (i.e., a dynamic grant) allocating resources for an uplink transmission associated with a HARQ process ID 1. Once the DCI uplink grant 210-a is received, the UE 115 may initiate a timer for HARQ process ID 1 to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2017/0026912 A1), Falconetti et al. (US 2019/0110311 A1), Lee et al. (US 2019/0116611 A1), Wong et al. (US 2019/0159134 A1), Chin et al. (US 2020/0154469 A1), Chin et al. (US 2020/0236582 A1), Zhou et al. (US 2020/0259601 A1), Sachs et al. (US 2020/0259896 A1), Al-Imari et al. (US 2020/0267749 A1), Lin et al. (US 2020/296716 A1), Kuo et al. (US 2020/0314681 A1) and Takeda et al. (US 2021/0029733 A1) are cited to show a METHOD AND APPARATUS FOR HANDLING OVERLAPPING PUSCH DURATIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464